December 14, 1931. The opinion of the Court was delivered by
This is a companion case to Youngblood v. Southern RailwayCompany and Southern Railway — Carolina Division,166 S.C. 140, 164 S.E., 431, now in process of decision. The action was commenced in May, 1924, by the plaintiff, as administratrix of the estate of Lawrence Keitt Dantzler, deceased, for damages for the alleged wrongful death of her intestate. On January 3, 1924, Dantzler, who was in the employ of the defendants as a locomotive engineer, was operating, with Youngblood as conductor, one of the defendants' trains, which met in a head-on collision, near Stilton, in Orangeburg County, another of defendants' trains. In the wreck both Dantzler and Youngblood received injuries from which they shortly afterwards died.
This case was tried for the first time at the June, 1927, term of the Court of Common Pleas for Barnwell County. The jury found for the plaintiff $33,875.00, but on appeal to this Court, for the reasons stated in the Court's decision, the judgment was reversed and the case remanded for a new trial. 152 S.C. 287, 149 S.E., 750. It was tried again in September, 1930, the jury finding for the plaintiff $12,500.00. Motions for a directed verdict and for a new trial were duly made by the defendants, and overruled by the Court.
The questions presented by this appeal are the same as those involved in the appeal in the Youngblood case. It is conceded that the evidence in the two cases is substantially the same. What we have said, therefore, in the Youngbloodcase, disposes of the questions here raised.
All exceptions are overruled, and the judgment below is affirmed.
MR. CHIEF JUSTICE BEASE and MESSRS. JUSTICES CARTER and BONHAM concur.
MR. JUSTICE COTHRAN did not participate on account of illness. *Page 150